Citation Nr: 1332079	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits for A.A.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied entitlement to an apportionment of the Veteran's VA compensation benefits for A.A.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and appellant if further action is required.


REMAND

Following the most recent statement of the case dated in January 2010, additional relevant evidence has been associated with the claims file.  Such evidence includes, but is not limited to, court documents from the Circuit Court of Cook County, Illinois pertaining to child support payments from the Veteran to the appellant for A.A. and statements concerning the Veteran's employment status (VA Form 21-4140).  As pertinent evidence was received subsequent to the January 2010 statement of the case and as this evidence was not considered by the agency of original jurisdiction (AOJ), the Board is required to remand the issue on appeal for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2013) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Moreover, the only detailed information concerning the Veteran's and the appellant's income, expenses, and assets during the claim period is contained in a June 2007 letter from the Veteran and a July 2007 "Information Regarding Apportionment of Beneficiary's Award" form (VA Form 21-0788) which was submitted by the appellant.  There is no further detailed information concerning the Veteran's and appellant's income, expenses, and assets in the years since 2007.  Therefore, a remand is also necessary to obtain updated financial information from both the Veteran and the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to complete statements showing his monthly income, expenses, and assets for all relevant periods since 2007.  He shall also be asked to provide details and any available documentation concerning any financial assistance he has provided the appellant for support of A.A.  All efforts to obtain such information must be documented in the claims file.

2.  The AOJ shall ask the appellant to complete statements showing her monthly income, expenses, and assets for all relevant periods since 2007.  She shall also be asked to provide details and any available documentation concerning any financial assistance she has received from the Veteran for support of A.A.  All efforts to obtain such information must be documented in the claims file.

3.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including all such relevant evidence received since the January 2010 statement of the case).  A copy of the supplemental statement of the case shall be provided to the Veteran, the Veteran's representative, and the appellant.  After the Veteran and appellant are given an opportunity to respond, the case shall be returned to the Board.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


